Citation Nr: 1705698	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  04-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from February 1983 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which denied service connection for a left knee disorder.  In September 2013, the Board denied service connection for a left knee disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court); in June 2015 the Court vacated the Board's September 2013 decision and remanded the case to the Board for readjudication.  This claim was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in December 2015 for additional development consistent with the findings of the Court's memorandum decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As noted above the Board previously remanded this claim in December 2015 for additional development.  Such development included the provision of etiology opinion addressing evidentiary matters relevant to the Board's September 2013 denial of service connection.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Upon review of the record, the Board notes that following the Court's June 2015 remand, and the subsequent Board remand, a VA examination with corresponding etiology opinion was completed in this case in June 2016.  However, the etiology opinion did not address the Board remand directive with regard to the Veteran's documented complaints of joint pain, stiffness, and swelling of the left knee over the past fifteen to twenty years, or describe the symptoms traditionally associated with degenerative joint disease as requested.  Additionally, although an etiology opinion addressing whether it is at least as likely as not that the Veteran's two diagnosed left knee conditions, a left knee meniscus tear, and left knee degenerative joint disease was provided, the etiology opinion was not supported by sufficient rationale.  Accordingly, the Board finds remand of this claim is required for provision of an etiology opinion that is both adequate for adjudicatory purposes and responsive to the Board's December 2015 remand directives, consistent with Stegall.

Additionally, VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The June 2016 VA examination discussed above notes review of an August 2013 Magnetic Resonance Imaging (MRI) that shows evidence of a left meniscus tear as well as review of Computerized Patient Record System (CPRS) documents affiliated with the Veterans Health Administration (VHA).  Further, the record reveals that the Veteran has received treatment for his left knee condition from the Baltimore VA Medical Center (VAMC), and he has submitted release authorizations permitting retrieval of his post-service VA treatment records.  On remand, the AOJ should procure any outstanding VA treatment records relevant to this appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant to the Veteran's left knee condition from October 2002 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  Particular efforts to procure the August 2013 MRI results and other records related to the Veteran's diagnosis of a left knee meniscus tear should be procured.

2. Thereafter, in consideration of the Court's  June 2015 ruling and the Board's June 2015 remand directives along with remand directives of this decision, schedule the Veteran with an examiner qualified to provide the opinions requested below with regard to the Veteran's left knee disorders (degenerative joint disease and meniscus tear).

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Please opine as whether the Veteran's documented complaints of joint pain, stiffness, and swelling of the left knee over the past 15 to 20 years are symptoms or manifestations of the 2012 diagnosis of degenerative joint disease, are symptoms of a left knee meniscus tear, OR are symptoms of an undiagnosed illness or chronic multi-symptom illness.  

i. With regard to degenerative joint disease please describe the symptoms traditionally associated with degenerative joint disease and explain whether the "mild degenerative changes" evident in the knee x-rays on VA examination in 2012 are sufficient to explain the Veteran's symptoms.

ii. If the examiner finds that the Veteran's left knee "mild degenerative changes" as documented in Veteran's 2012 VA examination X-rays are NOT sufficient to explain the Veteran's left knee pain symptoms prior to his 2012 diagnosis, please indicate whether history of left knee symptoms can be attributed to his left knee meniscus tear.

c. Please opine as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed left knee disorder was incurred during active service or is otherwise due to service.  If the examiner finds that his current left knee disorders is due to aging or some other identified factor, the examiner must address the significance of the Veteran's in-service left knee complaints and treatment, including whether they contributed to or were early manifestations of his current left knee disorder.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




